PER CURIAM.
We affirm appellant’s conviction and sentence but we remand the case for correction of the judgment and sentence form so that it conforms to the judge’s oral pronouncement of sentence. The judge imposed a sentence of two years imprisonment with credit for 141 days previously served. *398However, possibly through a scrivener’s error, the form provides for a sentence of two years 141 days with credit for 141 days served.
This clerical error should be corrected. Otherwise the judgment is affirmed.
HOBSON, Acting C. J., and OTT and RYDER, JJ., concur.